Exhibit 10.47

 

BONUS PLAN FOR SENIOR MANAGEMENT OF

CERUS CORPORATION

 

April 1, 2003

 

Amended December 9, 2004

 

Amended January 18, 2005

 

Amended February 28, 2005

 

This document sets forth the complete terms and conditions of the Cash Bonus
Plan for Senior Management of Cerus Corporation (“Cerus” or the “Company”) (the
“Senior Management Bonus Plan”).  The Plan Year for this Senior Management Bonus
Plan runs from January 1 each year to December 31 each year.

1.                                      Purposes of the Senior Management Bonus
Plan

·  

Focus the organization on the goals which are most critical to the Company’s
success;

 

 

·  

Attract and retain a high caliber of employee;

 

 

·  

Promote a pay-for-results philosophy;

 

 

·  

Provide competitive compensation opportunities;

 

 

·  

Allow management judgment and flexibility; and

 

 

·  

Reinforce the overall compensation strategy.

 

2.                                      Coverage

·  

This Senior Management Bonus Plan covers the following bonus programs for senior
management at Cerus: Signing Bonuses, Retention Bonuses and Performance Bonuses.

 

 

 

3.                                      Eligibility

·  

Employees must qualify as “Senior Management” of the Company to be eligible for
bonuses under the Senior Management Bonus Plan. The Company retains the sole
discretion to determine which employees qualify as Senior Management and will
provide written notice to all eligible employees of their status as a member of
Senior Management.

 

 

·  

The only employees who are eligible for Signing Bonuses or Retention Bonuses are
those employees who are expressly notified of such eligibility in a writing
signed by a Company officer.

 

 

·  

Senior Management is not eligible for Recruiting Bonuses.

 

 

·  

All full-time and part-time employees are eligible for Performance Bonuses.
Part-time employees are eligible to receive pro-rata bonuses based on the number
of hours they are

 

--------------------------------------------------------------------------------


 

regularly scheduled to work. New employees who are hired after the Plan Year
begins are eligible to participate on a pro-rata basis after completing three
months of employment (unless otherwise approved by the CEO). Eligible
participants who are on a leave of absence for any portion of the Plan Year are
also eligible to participate on a pro-rata basis, provided they work at least
thirty days during the Plan Year.

 

 

·  

Employees are only eligible for bonuses under this Senior Management Bonus Plan
if they sign and date this document and return it to the Company.

 

4.             Amount and Calculation of Bonuses

·  

The amount of any Signing Bonus or Retention Bonus that an eligible employee may
receive will be as set forth in the written document signed by a Cerus officer
notifying the employee of their eligibility for such a bonus. Any terms and
conditions set forth in that document will also apply.

 

 

·  

Performance Bonuses:

 

·  

Each employee is eligible for a Performance Bonus in an amount not to exceed a
certain percentage of his or her annual base salary (the “Target Percentage”).
Each Plan Year, the CEO will determine the Target Percentage for each employee,
and submit these recommendations to the Compensation Committee for approval. For
each employee, the Target Percentage is multiplied by the annual base salary for
that employee, and that amount represents the maximum amount of a Performance
Bonus that the employee may receive.

 

 

·  

The actual amount of the Performance Bonuses is based upon the Company’s
achievement of corporate milestones, the employee’s achievement of individual
objectives and the Company’s ability to pay.

 

 

·  

50% of an employee’s target Performance Bonus will be based upon the attainment
of corporate milestones (the “Corporate Portion”) and 50% of an eligible
employee’s target Performance Bonus will be based upon the Company’s assessment
of the eligible employee’s individual performance (the “Individual Portion”).
The Compensation Committee may, in its sole discretion, redistribute the
relative percentage applicable to corporate and individual objectives during the
Plan Year.

 

 

·  

Whether the Individual Portion is awarded, and in what amount, will be
determined by the CEO and Compensation Committee in their sole discretion and
will be based upon their assessment of the eligible employee’s overall and
relative performance and contribution.

 

 

·  

Corporate milestones are generally submitted to the Compensation Committee in
writing by the CEO for approval by the Compensation Committee before the end of
the first quarter of each year. Corporate milestones generally include
measurable results to be accomplished during the year.

 

 

·  

The Compensation Committee will determine, in its sole discretion, whether and
what percentage of the corporate milestones are met.

 

 

 

--------------------------------------------------------------------------------


·  

The Company determines the actual amount of Performance Bonuses based on the
above criteria every January for the preceding year. Once the amount of the
Performance Bonus (if any) is determined, 70% of the Performance Bonus will be
awarded in cash and 30% will be awarded in the form of restricted stock. The
number of restricted stock shares that are awarded will depend on the share
price on the date the shares are granted, which will generally be the date on
which bonus amounts are determined, unless the Board decides otherwise.

 

 

·  

Any restricted stock granted as a Performance Bonus will be subject to a vesting
schedule whereby 1/3 vests on the first year anniversary of grant, 1/3 vests on
the second year anniversary of grant, and 1/3 vests on the third year
anniversary of grant, subject to the employee’s continued service with the
Company. Vested shares cannot be sold, transferred or otherwise disposed of
until the entire grant is vested (or if the employee leaves prior to full
vesting, until such time as the entire grant would have vested if the employee
had remained employed). The terms and conditions of any such grants will
governed entirely by the applicable plan documents and restricted stock
agreement.

 

5.             Payment of Bonuses

·  

No bonus is earned until it is required to be paid under this Senior Management
Bonus Plan. Therefore, in the event an employee’s employment is terminated
(either by the Company or by the employee, whether voluntarily or involuntarily)
before a bonus is paid, then the employee will not have earned that bonus, and
will not be entitled to any portion of that bonus.

 

 

·  

Signing Bonuses are paid on the first payday following the employee’s completion
of the required period of active, full-time employment stated in the employee’s
offer letter. If the employee does not complete the required period of
employment, or is not in good standing with the Company as of the date the
Signing Bonus otherwise would be payable, then the employee will not have earned
the Signing Bonus and no Signing Bonus will be paid.

 

 

·  

Retention Bonuses are paid on the first payday following the retention date
specified in the employee’s Retention Bonus Memorandum provided that the
employee remains an active full-time employee of the Company from the date of
such memorandum through the Retention Date.

 

 

·  

The cash portion of any Performance Bonus is paid in the January following the
end of the Plan Year. Similarly, the stock portion of any Performance Bonus is
awarded in the January following the end of the Plan Year. An eligible employee
must be actively employed by the Company in good standing on the day the bonus
is paid, or the stock is granted, in order to receive the Performance Bonus,
unless otherwise approved in advance by the Compensation Committee.

 

6.             Bonuses Disputes

·       

A Bonus Review Board will be established to review and decide any disputes
arising under this Senior Management Bonus Plan. It shall consist of the
Company’s Chief Executive Officer and Vice President of Administration. Any
employee with an issue related to this Senior Management Bonus Plan shall
provide a written request for review to Human Resources who, in

 

--------------------------------------------------------------------------------


 

 

turn, shall convene the Board to resolve the issue. All decisions of the Bonus
Review Board are final and binding.

 

7.             Legal and Ethical Standards

 

·  

No employee shall attempt to earn a bonus by engaging in any conduct which
violates any anti-trust laws, other laws, or the Company’s ethical standards,
policies or practices.

 

 

·  

No employee shall pay, offer to pay, assign or give any part of his or her
bonus, compensation, or anything else of value to any agent, customer, supplier
or representative of any customer or supplier, or to any other person, as an
inducement or reward for direct or indirect assistance in earning a bonus.

 

 

·  

Any infraction of this Senior Management Bonus Plan, or of recognized ethical
standards, will subject the employee to disciplinary action up to and including
termination of employment and revocation of any bonuses under this Senior
Management Bonus Plan to which the employee otherwise would be entitled.

 

8.             Miscellaneous

·  

Nothing in this Senior Management Bonus Plan is intended to alter the at-will
nature of employment with the Company, that is, the employee’s right or the
Company’s right to terminate the employee’s employment at will, at any time with
or without cause or advance notice. In addition, acceptance of this Senior
Management Bonus Plan shall not be construed to imply a guarantee of employment
for any specified period of time.

 

 

·  

This Senior Management Bonus Plan contains the entire agreement between the
Company and its employees on this subject, and supersedes all prior bonus
compensation plans or programs of the Company and all other previous oral or
written statements regarding any such bonus compensation programs or plans.

 

 

·  

Cerus reserves the right to modify any of the provisions of this Senior
Management Bonus Plan in its sole discretion at any time with 10 days’ written
notice to eligible employees; provided, however, that this Senior Management
Bonus Plan may not be modified or amended except in a writing signed by a
Company officer and upon approval by the Company’s Compensation Committee.

 

 

·  

No bonus amounts are guaranteed and all bonuses must be earned in accordance
with the terms of this Senior Management Bonus Plan. The Company will make all
determinations under the Senior Management Bonus Plan within its sole
discretion, including but not limited to: whether a Performance Bonus has been
earned and the amount of any Performance Bonus; and whether an employee is in
good standing.

 

 

·  

The contents of this Senior Management Bonus Plan are Company confidential.

 

 

·  

This Senior Management Bonus Plan shall be governed by and construed under the
laws of the State of California.

 

*   *   *

 

 

I have read and understand the provisions of this Bonus Plan and hereby accept
its terms.

 

 

 

 

 

 

Employee Name (Printed)

 

Employee Signature

 

Date

 

--------------------------------------------------------------------------------